Citation Nr: 1045103	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.	Eligibility for Department of Veterans Affairs death benefits, 
to include whether the appellant is permanently incapable of 
self support.

2.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for the Veteran's 
cause of death, and if so, entitlement to service connection 
for the same.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant seeks Department of Veterans Affairs (VA) death 
benefits as a surviving child, based upon the military service of 
his father (decedent).  The Veteran had service in the Tennessee 
National Guard, the Michigan National Guard, and the U.S. Army 
Reserves for unverified periods of time.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the VA Regional 
Office (RO) in Little Rock, Arkansas, which denied entitlement to 
the benefits currently sought on appeal.  In April 2009 the Board 
issued a decision which denied the appellant's claims.  
Thereafter the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2010 the Court issued a decision and remanded the claims 
for additional review and consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant claims he is entitled to recognition as a helpless 
child on the basis that he was permanently incapable of self 
support prior to attaining the age of 18.  The appellant also 
argues that the Veteran's cause of death is service connected.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Active military, naval and air service 
includes active duty, any period of on active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (2010).

The Board notes that the dates of the Veteran's active duty, 
ACDUTRA, and INACDUTRA have not been completely verified.  On the 
Veteran's DD 4 it states that the Veteran had active service from 
May 1954 to September 1955 in the Tennessee National Guard, and 
from November 1955 to February 1956 in the Michigan National 
Guard, totaling 1 year, 9 months, and 17 days.  See also 
Veteran's DD 22.  The Veteran's DD 22 also noted service again in 
the Tennessee National Guard from May 1956 to November 1956.  The 
Veteran's DD 214 noted 6 months active duty training starting in 
November 1957.  There is also a response from the National 
Personnel Records Center (NPRC) which shows the Veteran served 
from November 1961 to April 1962.  However, in the January 2007 
response from the NPRC it states that the Veteran's service only 
included ACDUTRA, and not active duty.  The appellant claims 
there are additional dates which the Veteran served on active 
duty which have not yet been accounted for.  

As noted above, the Board observes there has not been a complete 
verification of the Veteran's periods of active duty service, 
ACDUTRA, and INACDUTRA.  Only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

The appellant claims that he became permanently incapable of self 
support before he turned 18 on March 6, 1996.  The Board notes 
that the RO requested disability records from the Social Security 
Administration (SSA) in April 2007, but that the appellant's 
social security number had the second and third digits 
transposed.  As such, the SSA's response came back with no 
available records pertaining to the appellant.  The RO should 
again request these records, using the correct social security 
number, and associate the records with the claims file.
Also, the Board notes that the Veteran was granted SSA benefits 
for anxiety disorders in 1974.  However, the supporting medical 
records used to make this decision are not in the claims file.  
As the appellant is claiming that the Veteran's cause of death 
was service connected, the Board notes that the SSA records 
should be obtained and associated with the claims file. 

Finally, the Board notes that the January 2007 NPRC response 
stated that the Veteran's records were involved in a 1973 fire at 
the NPRC and could not be located.  Under such circumstances, 
there is a heightened duty to search for medical information from 
alternative sources and the Board has a duty to advise the 
claimant to obtain other forms of evidence.  See Jolly v. 
Derwinski, 1 Vet. App. 37 (1990), see also Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  However, there was no notice to the 
appellant informing him that these records were unavailable and 
identifying alternative sources of evidence he could provide to 
help support his claims.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should request a verification of 
service dates from the NPRC, including all 
dates of ACDUTRA, INACDUTRA, and active 
duty.  The AOJ should also contact the 
National Guard Bureau, the U.S. Army Human 
Resources Command, and any other 
appropriate source to obtain records 
pertaining to the Veteran's dates of 
service.  

	Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).

2.	The AOJ should submit an additional 
request to the SSA, with the proper social 
security number of the appellant, to 
request records pertaining to the 
appellant for the timeframe before he 
turned 18 on March 6, 1996.  Any and all 
efforts to obtain these records should be 
recorded in a written format and any 
negative responses should be documented 
for the record.

3.	The AOJ should submit a request to the SSA 
for all records related to the Veteran's 
disability benefits.  Any and all efforts 
to obtain these records should be recorded 
in a written format and any negative 
responses should be documented for the 
record.

4.	Provide the appellant with notice that the 
Veteran's files were burned in a fire at 
the NPRC in 1973 and advise him of the 
alternative types of evidence that may be 
submitted in support of his claims.  He 
should be given a reasonable opportunity 
to provide these records.

5.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claims.  If the 
benefits sought on appeal are not granted, 
the appellant should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


